Notice of Pre-AIA  or AIA  Status
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application filed on April 21, 2021.  Claims 1-18 and 20-29 are pending.
Examiner notes pars. 46 and 49 of the instant application as teaching the amended subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 20-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al (USPN. 2013/0254303).



receiving a first user input from a user identifying a news story (fig. 1, pars. 27 and 40, query and input parameters between person and company, par. 37);
receiving a second user input from the user identifying a company by way of an interactive GUI (fig. 1, pars. 27, 37 and 40, query and input parameters between person and company or other entities);
receiving user-selectable criteria weighting factor input from the user by way of an interactive user adjustable GUI object to directly set magnitudes of each of a plurality of weighting factors to link the first node and the second node in the graph database (fig 17, items 1511 and 1517, par. 40, filtering criteria include or exclude connection paths, pars. 31, 64 and 67, UI controls enable the user to filter and sort connection paths based on certain entities/criteria);
 associating the news story and the company with respective discrete first and second nodes in a graph database via a processor (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities),
by identifying a plurality of pathways that connect the first node and second node in the graph database based on  the user selectable criteria weighting factor input via the processor, wherein each  criterion in the user selectable criteria weighting factor input  relates to a discrete relationship attribute (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities, paths satisfying the input parameters);
computing a pathway score for each identified pathway in the plurality of pathways via the processor(figs. 3 and 6, pars. 53 and 56, path scores based on different criteria); 
 and
selecting a subset of the identified pathways based on a magnitude of the pathway score for each identified pathway based at least in part on the pathway score for each 
generating output display data to be displayed on the interactive GUI based on the subset of the identified pathways, the output display data graphically quantifying the relevance of the news story with respect to the company (figs. 6 and 7, pars. 37, 64-65, visual connections and connection paths comprising shared connections, news, persons and relationships);
receiving further user input from the user selecting one of the identified pathways (fig 17, items 1511 and 1517, par. 40, filtering criteria include or exclude connection paths, pars. 31, 64 and 67, UI controls enable the user to filter and sort connection paths based on certain entities/criteria); and
responsive to receiving said further user input, generating further output display data to be displayed on the interactive GUI to display further information to quantify the impact of the news article on the company (figs. 6 and 7, pars. 37, 64-65, visual connections and connection paths comprising shared connections, news, persons and relationships).
  
2. (Currently Amended) The graph based computer-implemented method of Claim 1, wherein the output display data evidences at least one direct relevance linking the news story to the company and at least one hidden relevance linking the news story to the company (figs. 6 and 7, pars. 64-65, presentation of multiple connection paths, wherein connections comprise direct relevance, i.e., “you worked…”).  

3. (Original) The graph based computer-implemented method of Claim 2 wherein the output display data evidences whether a person mentioned in the news article is or was associated with the company (fig. 6, pars. 30 and 56, User interface/interface controlling display of elements and paths, “you worked”).

4. (Original) The graph based computer-implemented method of Claim 1, wherein: generating the output display data includes computing a relevance score indicative of the relevance of the news story with respect to the company via the processor, wherein the relevance score is 

5. (Original) The graph based computer-implemented method of Claim 4, wherein: generating the output display data further includes generating a visual representation of the subset of identified pathways and first and second nodes (figs. 6-8, shared connections/paths, pars. 31 and 40); and displaying the visual representation of the subset of identified pathways and first and second nodes (pars. 31 and 40, selection of paths based on criteria).  

6. (Currently Amended) The graph based computer-implemented method of Claim 1, wherein the first input and the second input are received from a user by way of manual entry in a graphical user interface (fig. 1, pars. 27 and 40, query and input parameters between person and company).
  
7. (Original) The graph based computer-implemented method of Claim 1, wherein identifying the plurality of pathways that connect the first node and second node includes identification of at least one pathway that includes at least one further node in the graph database disposed between the first node ad the second node (figs. 3 and 6, pars. 53, 54 and 56, path scores based on different criteria, and intermediate node).
 
8. (Original) The graph based computer-implemented method of Claim 1, wherein the user selectable criteria weighting factor relates to whether the first company and the second company have a person in common,   (figs. 3 and 6, pars. 40, 53, 54 and 56, path scores based on different criteria, user selects criteria, figs. 6-7, person worked for two companies, see fig. 9, connection strength).

9. (Original) The graph based computer-implemented method of Claim 1, wherein the predetermined criteria are assigned weighting factors, and further wherein the pathway score 

10. (Original) The graph based computer-implemented method of Claim 9, wherein the user adjustable weighting factors are user selectable by a user through a graphical user interface. (figs. 3 and 6, pars. 48-50, 53, 54 and 56, path scores based on different criteria set by user, weights for entities/relationship) and comprise receiving multiple inputs, identifying plurality of pathways, computing a new score for each pathway, selecting a subset of pathway and generating output display based on subset pathways that summarizes the relationship between the entities (pars. 53 and 76, user makes explicit selections to derive path scores, and a short summary version is generated based on the path scores).
 
11. (Original) The graph based computer-implemented method of Claim 10, wherein: generating the output display data further includes generating a rendering of the subset of identified pathways and their interrelation with respect to the  first and second nodes (pars. 54, modify ordering or scores of the paths such as by intermediate members); and displaying the rendering of the subset of identified pathways and first and second  nodes  (figs. 6 and 7, pars. 64-65, presentation of multiple connection paths).



12. (Currently Amended) The graph based computer-implemented method of Claim 11, wherein: generating the output display data further includes generating a plurality of textual natural language sentences via processor, wherein each of said textual natural language sentences relates to a discrete pathway in the subset of identified pathways connecting the first node and the second node, wherein each said textual natural language sentence summarizes the subject matter of each respective pathway (pars. 29 and 76, description of most relevant node paths, and member listing being a summarized user profile); and the displaying step 
  

20. (Currently Amended) A graph based computer-implemented method of quantifying the relationship between a news story and a company not explicitly mentioned by the new story, wherein each of the news story and the company is associated with a discrete node in the graph database, the method comprising: (fig. 1, pars. 27, 37 and 40, query and input parameters between person and company or other entities and par. 37, news pertaining to company/person not explicitly mentioned):
receiving a first input identifying the news story (fig. 1, pars. 27 and 40, query and input parameters between person and company);
receiving a second input identifying the company not explicitly mentioned by the news story based at least in part on content derived from news story (fig. 1, pars. 27 and 40 and 43, query and input parameters between person and company or other entities, note that the story is not explicitly mentioned but followed by relationship to person, see nodes);
 associating the news story and the company with respective discrete first and second nodes in a graph database via a processor (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities); 5Serial No.: 15/660,301
Docket No.: TMRS.102C1 identifying a plurality of pathways that connect the first node and second node in the graph database based on user selectable criteria via the processor, wherein each user selectable criterion in the user selectable criteria relates to a discrete relationship attribute (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities, paths satisfying the input parameters), wherein the predetermined criteria are assigned weighting factors that are selectively adjustable by a user through the interactive GUI (figs 9, item 134 and fig 17, item 1511, pars. 31, 64 and 67, UI controls enable the user to filter and sort connection paths based on certain entities, hence selecting specific entities [0031], user selecting category of message influences the pathscores [0067], algorithm further applies various weighting factors to edge types to influence impact of scoring [0064]);

generating output display data via processor illustrating the relationship between the news story and the company not explicitly mentioned by the new story based on the selected subset of the identified pathways ((figs. 6 and 7, pars. 37, 64-65, visual connections and connection paths comprising shared connections, news, persons and relationships).


21. (Currently Amended) A non transitory computer readable medium storing a computer program to operate an online financial portfolio portal computer system comprising memory and processor to generate and display a graphical user interface that presents a listing of a plurality of securities, each security relating to a company, wherein the computer program comprises instructions to (fig. 1, pars. 20 and 22):
receive a first input identifying a first company in the portfolio via cpu (fig. 1, pars. 27, 37 and 40, query and input parameters between person and company); 
receive a second input identifying a news story via cpu, wherein the news story does not explicitly mention the first company (fig. 1, pars. 27, 37 and 40, query and input parameters between person and company or other entities and par. 37, news pertaining to company/person not explicitly mentioned);
 associate the first company and the news story with respective discrete first and second nodes in a graph database via a processor based at least in part on content from the news story (figs. 2 and 3, pars. 40 and 43,relationships and nodes for person and company or other entities);
receiving user-selectable criteria weighting factor input from the user by way of an interactive user adjustable GUI object to directly set magnitudes of each of a plurality of weighting factors to link the first node and the second node in the graph database (fig 17, items 1511 and 1517, par. 40, filtering criteria include or exclude connection paths, pars. 31, 64 and 
based on the user selectable criteria weighting factor input, identify a plurality of pathways that connect the first and second nodes in the graph database, wherein each user selectable criterion in the user selectable criteria weighting factor input relates to a discrete relationship attribute (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities, paths satisfying the input parameters), wherein the user selectable criteria weighting factor input are assigned weighting factors that are selectively adjustable by a user through the interactive GUI (figs 9, item 134 and fig 17, item 1511, pars. 31, 64 and 67, UI controls enable the user to filter and sort connection paths based on certain entities, hence selecting specific entities [0031], user selecting category of message influences the pathscores [0067], algorithm further applies various weighting factors to edge types to influence impact of scoring [0064]);
compute a pathway score for each identified pathway in the plurality of pathways via the processor (figs. 3 and 6, pars. 53 and 56, path scores based on different criteria);
select a subset of the identified pathways based on a magnitude of the pathway score for each identified pathway via cpu (figs. 3 and 6, pars. 53, 56 and 63, stronger connection paths, scores based on different criteria); and 
generate output display data based on the subset of the identified pathways that summarizes the relationship between the first company and the news story via the processor (figs. 6 and 7, pars. 64-65, presentation of multiple connection paths, Cheng).


22. (Original) The medium further to display the output display data in the graphical user interface via the processor (fig. 6, pars. 30 and 56, User interface/interface controlling display of elements and paths).
  
23. (Original) The online financial portfolio portal system of Claim 21, wherein the interactive graphical user interface provides a first input field for receiving the first input from a user, and a 

24. (Original) The online financial portfolio portal system of Claim 21, wherein the user selectable criteria relate to at least one of: (i) an economic sector, (ii) an industry group, (iii) whether the first company has a parent, (iv) whether the first company has a subsidiary, (v) whether the first company has a supplier, (vi) whether the first company is a supplier for another entity, (vii) whether an individual is a board member or director of the first company, (vii) whether the first company is an insider organization, (viii) whether the first company has an ultimate parent; (ix) whether the first company has a business relationship with a second company, (x) whether the first company and a second company have a person in common (par. 31, connection paths that contain the same person name, for two company entities) 

25. (Currently Amended) A non transitory computer readable medium storing a computer program to operate an apparatus comprising a plurality of circuit modules configured and arranged to quantify the relationship between entities disposed within a graph database, wherein each entity is associated with a discrete node in the graph database, the program comprising: (fig. 1, pars. 20 and 22)
receive a first input identifying a news story (fig. 1, pars. 27 and 40, query and input parameters between person and company);
receiving a second input identifying a company based at least in part on content derived from a received text document (fig. 1, pars. 27, 37 and 40, query and input parameters between person and company or other entities and par. 37, news pertaining to company/person not explicitly mentioned);
associate the news story and the company with respective discrete first and second nodes in a graph database via a processor (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities);
identify a plurality of pathways that connect the first node and second node in the graph database based on user selectable criteria via the processor, wherein each user selectable criterion in the user selectable criteria relates to a discrete relationship attribute (figs. 2 and 3, 
to compute a pathway score for each identified pathway in the plurality of pathways via the processor (figs. 3 and 6, pars. 53 and 56, path scores based on different criteria); 
to select a subset of the identified pathways based on a magnitude of the pathway score for each identified pathway based at least in part on the pathway score for each identified pathway (figs. 3 and 6, pars. 53, 56 and 63, stronger connection paths, scores based on different criteria, Cheng);
generating output display data via processor illustrating the relationship between the news story and the company not explicitly mentioned by the new story based on the selected subset of the identified pathways ((figs. 6 and 7, pars. 37, 64-65, visual connections and connection paths comprising shared connections, news, persons and relationships).



26. (Currently Amended) A non-transitory computer readable medium storing a computer program to operate an apparatus comprising a plurality of circuit modules and at least one processor to quantify a relationship between a company and a news story, wherein each of the company and news story are associated with a discrete node in a graph database, the program comprising (fig. 1, pars. 20 and 22):
to receive a first input identifying the company via the processor  (fig. 1, pars. 27 and 40, query and input parameters between person and company); 
to receive a second input identifying the news story via the processor, wherein the news story does not explicitly mention the company (fig. 1, pars. 27, 37 and 40, query and input ;
to associate the company and the news story with respective discrete first and second nodes in the graph database via the processor based at least in part on content derived from the news story(figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities);
to identify at least one pathway that connect the first node and second node in the graph database based on user selectable criteria via the processor, wherein each user selectable criterion in the user selectable criteria relates to a discrete relationship attribute (figs. 2 and 3, pars. 40 and 43, relationships and nodes for person and company or other entities, paths satisfying the input parameters), wherein the user selectable criteria are assigned weighting factors that are selectively adjustable by a user (figs 9, item 134 and fig 17, item 1511, pars. 31, 64 and 67, UI controls enable the user to filter and sort connection paths based on certain entities, hence selecting specific entities [0031], user selecting category of message influences the pathscores [0067], algorithm further applies various weighting factors to edge types to influence impact of scoring [0064]);
to compute a pathway score for each said at least one pathway via the processor (figs. 3 and 6, pars. 53 and 56, path scores based on different criteria, Cheng).

27. (Original) The apparatus of Claim 26, further comprising to select a subset of identified pathways based on a magnitude of the pathway score for each identified pathway based at least in part on the pathway score for each identified pathway(figs. 3 and 6, pars. 53, 56 and 63, stronger connection paths, scores based on different criteria).

28. The method of Claim 1, wherein identifying the plurality of pathways that connect the first node and the second node include identifying a second company that is 8Serial No.: 15/660,301 Docket No.: TMRS.102C1 associated with the first company and the text document based on user selectable criteria via the processor, the method further including: associating the second company with a respective discrete third node in the graph database (fig. 1, pars. 27, 40 and 54, query and input parameters between person and company or other entities, and intermediate entity);


29.  The method of Claim 1, wherein identifying the plurality of pathways that connect the first node and the second node include identifying an individual that is associated with the first company and the text document based on user selectable criteria via the processor, the method further including: associating the individual with a respective discrete third node in the graph database(fig. 1, pars. 27, 40 and 54, query and input parameters between person and company or other entities, and intermediate entity); and generating the output display data including a visual representation of identified pathways that connect the first node, second node, and third node (figs. 6 and 7, pars. 64-65, presentation of multiple connection paths).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (USPN. 2013/0254303) in view of Ross (USPN. 2017/0255686).

Regarding claim 13, Cheng teaches all the subject matter of rejected claim 1 above, in addition teaches representations relating to each pathway in the subset of identified pathways (pars. 40 and 54, pathfinder module, refine and filtering connections and edges, exclude connection paths…, Cheng), but Cheng does not explicitly teach highlighting visual representations.  However, highlighting text and paths of interest is well known in the art.  One such system, Ross, teaches highlighting node paths, subsets and text (figs. 1-3, 6, pars.  6 and 33, highlighting nodes, exploration and navigation, Ross).
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing time of the application to highlight Cheng pathways/subsets using Ross visualization and highlighting tool (par. 66, highlighting/exploring nodes/paths).  One would have been motivated to highlight pathways/text in Cheng system to enhance user interfacing/navigation of data.

13. Cheng/Ross teach, wherein a user can selectively highlight visual representations relating to each pathway in the subset of identified pathways (figs. 1-3, 6, pars.  6 and 33, highlighting nodes, exploration and navigation, Ross).

14. Cheng/Ross teach, wherein the user can selectively highlight visual representations of each pathway in the subset of identified pathways by hovering a cursor over the visual representation of a selected pathway (figs. 1-3, 6, pars.  6 and 33, highlighting nodes, exploration and navigation, Ross).

15. Cheng/Ross teach, wherein the visual representation of the selected pathway includes the rendering of the subset of identified pathways and first and second nodes(figs. 6, 7 and pars. 54, 64-65, modify ordering or scores of the paths such as by intermediate members or other criteria and display, Cheng).  

(figs. 1-3, 6, pars.  6 and 33, highlighting nodes and text, exploration and navigation, Ross).

17. Cheng/Ross teach, wherein selectively highlighting the visual representation of a selected pathway causes the selected pathway to be highlighted in the rendering of the subset of identified pathways and first and second nodes, and also causes the corresponding textual natural language sentence in the graphical user interface to also be highlighted (figs. 1-3, 6, pars. 6 and 33, highlighting nodes and text, exploration and navigation, Ross).

18. Cheng/Ross teach, wherein the rendering of the subset of identified pathways and first and second nodes displays a plurality of intermediate nodes, and further wherein at least one of the pathways in the plurality of pathways traverses the plurality of intermediate nodes (par. 54-55, intermediate nodes and visual representation, Cheng and figs. 1-3, 6, pars.  6 and 33, highlighting nodes and text, exploration and navigation, Ross).

Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive.  See comments below.

Applicant alleges that Cheng does not teach using a graph database to uncover hidden connections between a news story and a company, and not the user (page 12-12).
Examiner disagrees.  The updated rejection of claim 20 comprising similar subject matter as argued reads:
“relationship between a news story and a company not explicitly mentioned by the new story, wherein each of the news story and the company is associated with a discrete node in the graph database, the method comprising: (fig. 1, pars. 27 and 40, query and input parameters between person 
A user has the ability to include and exclude connections paths of data/relationships by filtering criteria (par. 40, Cheng).  This functionality enables finding data between entities such as person and company or news based on factors such as relationship and following that relationship for news (pars. 27 and 37, Cheng).  Cheng therefore teaches different information between entities based on particular paths of data linking entities by relationship type (par. 40, Cheng).  Cheng further in view of Ross teach more news/articles and relationship searching capability, as a combination over some of the dependent claims.  As such, all allegations are believed moot.
Examiner suggests claiming same/similar scope claims to expedite examination. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 15, 2021
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2158